Exhibit 10.2

ENERNOC, INC.

SEVERANCE AGREEMENT

This Severance Agreement is made as of the 11 day of June, 2013 by and between
EnerNOC, Inc., a Delaware corporation (the “Company”), and Matthew Cushing (the
“Employee”).

WHEREAS, the Employee currently serves as an executive of the Company; and

WHEREAS, the Company and the Employee desire to provide for severance
arrangements for the Employee under certain circumstances as of the Effective
Date;

NOW, THEREFORE, in consideration of the premises and the mutual promises
hereinafter set forth, the Company and the Employee agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

1.1. “Accrued Base Compensation”: all amounts of compensation for services
rendered to the Company that have been earned or accrued through the date of the
Employee’s termination of employment but that have not been paid as of such date
including (i) Base Salary, (ii) reimbursement for reasonable business expenses
incurred by the Employee on behalf of the Company during the period ending on
such date, and (iii) vacation pay; provided, however, that Accrued Compensation
shall not include any amounts described in clause (i) that have been deferred
pursuant to any salary reduction or deferred compensation elections made by the
Employee.

1.2. “Agreed Bonus Target”: shall mean the bonus target amount as established
from time to time by the Compensation Committee of the Company’s Board of
Directors (the “Compensation Committee”).

1.3. “Base Salary”: shall mean the Employee’s base compensation per annum as
established by the Compensation Committee.

1.4. “Cause”: (i) willful failure to perform, or gross negligence in the
performance of, the Employee’s duties for the Company or any of its affiliates;
(ii) knowing and material breach by the Employee of any obligation to the
Company or any of its affiliates with respect to confidential information,
non-competition, non-solicitation or the like; (iii) the Employee’s breach of
fiduciary duty, fraud, embezzlement or other material dishonesty with respect to
the Company or any of its affiliates; or (iv) the Employee’s conviction of, or
plea of nolo contendere to, a felony (other than felonies vehicular in nature)
or any other crime involving moral turpitude; provided, however that with
respect to the grounds set forth in Section 1.4(i), Cause shall not be deemed to
exist until the Employee has been given written notice of the facts or
circumstances allegedly constituting such grounds and, where reasonably subject
to cure, thirty (30) days to cure.

1.5. “Good Reason”: (i) a substantial reduction in the Employee’s then current
Base Salary, without the Employee’s consent; (ii) material and continuing
diminution of the Employee’s title or the Employee’s responsibilities, duties or
authority in the operation and management of the Company as compared to such
title or responsibilities, duties and authority on the Effective Date, without
the Employee’s consent; (iii) relocation of Employee’s principal place of
employment 50 miles or more outside of downtown Boston, MA, or (iv) the
Company’s material breach of any written agreement between Company and Employee.

1.6. “Change of Control”: (i) the sale of all or substantially all of the assets
or more than fifty percent of the issued and outstanding capital stock of the
Company, or (ii) merger, reorganization or consolidation involving the Company
in which stockholders of the Company immediately before such merger,
reorganization or consolidation do not own immediately after such merger or
consolidation capital stock or other equity interests of the surviving
corporation or entity representing more than fifty percent in voting power of
capital stock or other equity interests of such surviving corporation or entity
outstanding immediately after such merger or consolidation

1.7. “Disability”: a physical or mental infirmity that impairs the Employee’s
ability to substantially perform his duties with the Company for six consecutive
months as determined by a physician mutually acceptable to Employee and the
Company.



--------------------------------------------------------------------------------

1.8. “Effective Date”: shall be June 11, 2013

1.9. “Severance Compensation”: 50% of the Employee’s Base Salary on the
effective date of termination and 50% of the Agreed Bonus Target in effect on
the effective date of termination.

1.10. “Stock Award”: shall mean any grant of equity under the Company’s 2007
Employee, Director and Consultant Stock Plan or any subsequent stock plan of the
Company.

2. Payments upon Termination.

2.1. If the Company terminates the Employee’s employment without Cause, or the
Employee terminates his or her employment with Good Reason, the Company will pay
the Employee an amount equal to his Severance Compensation in six (6) equal
monthly installments in arrears commencing one month after the date of
termination and shall also pay him, on the date of termination, his Accrued Base
Compensation as of the termination date. The Company’s obligation to make such
payments shall cease upon the Employee’s material breach of any written
agreement between the Company and the Employee or of any written policy of the
Company by which the Employee is bound, if such breach causes or is
substantially likely to cause material harm to the Company. All payments to be
made under Section 2.3 shall be made on the same schedule as set forth in this
Section 2.1. In addition, in the event of such termination without cause or if
the Employee terminates for Good Reason, then to the extent Employee holds Stock
Awards subject to future vesting in the Company, the Employee will continue to
vest such Stock Awards for a period of six (6) months from the date of
termination so long as if such Stock Awards are subject to performance-based
vesting criteria that such performance-based vesting criteria are achieved
within six (6) months from the date of termination. In the event that such Stock
Awards that vested during the six month period included stock options, the
Employee will have 3 business days from the date of termination to exercise.

2.2. If the Company terminates the Employee’s employment at any time for Cause,
or upon the Employee’s death or Disability, the Company will pay the Employee
his Accrued Base Compensation.

2.3. Upon any termination of the Employee’s employment with the Company to which
Section 2.1 applies, the Company shall maintain the benefits that the Employee
is receiving as of the termination date and shall take such measures as are
permissible under its medical, life, and disability insurance and any other
employee benefit plans or programs to continue coverage or reimbursement for the
Employee (and the Employee’s family, if applicable) on the same terms (including
any required contribution by the Employee) as immediately prior to such
termination. If it is not permissible to continue any such coverage under any
such insurance plans, the Company will pay the Employee, as additional severance
compensation, such amount, net of state and federal income taxes payable by the
Employee with respect thereto, as will be sufficient for the Employee to obtain
such insurance coverage on an individual basis assuming that the Employee (and
each member of the Employee’s family who is to be covered) is a “standard risk”
for insurance purposes. The Employee’s rights under this Section 2.3 shall
continue only for so long as the Employee is entitled to receive payments of
Severance Compensation under Section 2.1.

3. CHANGE OF CONTROL.

3.1. In the event of a Change of Control in which the Company is valued at equal
to or greater than $75 million, the vesting schedule of each unvested Stock
Awards shall, on the date of the Change of Control, be, automatically and
without and further action on the part of the Employee or the Company,
accelerated such that all (100%) of the Employee’s Stock Awards subject to
future vesting shall become vested on the closing of such event.

4. Mutual Release. Upon any termination of the Employee’s employment with the
Company to which Section 2.1 applies, the Employee and the Company shall execute
a reasonable and customary mutual release (the “Mutual Release”) within 60 days
following termination; provided that the Mutual Release will not be required to
release any claims Employee may have to accrued compensation, any benefits
provided for in the Restricted Stock Agreement or this Severance Agreement,
indemnification to which he is entitled under the Company’s charter or bylaws,
any written agreement with the Company, insurance or reimbursement under the
Company’s D&O insurance or any other insurance to which he is entitled, and any
unpaid medical or dental claims relating to services rendered during time of
employment. The Employee’s execution of the Mutual Release shall be a condition
precedent to the effectiveness of Sections 2.1 and 2.2.

 

2



--------------------------------------------------------------------------------

5. Employee Agreement. The Employee agrees that his Employee’s Invention,
Non-Competition and Non-Disclosure Agreement (a copy of which is attached
hereto) is in full force and effect on the date hereof and is not modified or
terminated by any provision of this agreement. This agreement is referred to in
the Mutual Release as “the Employee Agreement.”

6. Miscellaneous.

6.1. This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the Commonwealth of Massachusetts. Any action
brought by any party to this Agreement shall be brought and maintained in a
court of competent jurisdiction in Middlesex or Suffolk Counties in the
Commonwealth of Massachusetts, and each party herby consents to the jurisdiction
of such courts.

6.2. This Agreement shall be binding upon, and shall inure to the benefit of,
the parties hereto and their respective heirs, legal representatives, successors
and assigns.

6.3. This Agreement may be amended, modified or supplemented, and any obligation
hereunder may be waived, only by a written instrument executed by the parties
hereto. The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate as a waiver of any subsequent breach. No failure on
the part of any party to exercise, and no delay in exercising, any right or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or remedy by such party preclude any other or
further exercise thereof or the exercise of any other right or remedy. All
rights and remedies hereunder are cumulative and are in addition to all other
rights and remedies provided by law, agreement or otherwise.

6.4. This Agreement constitutes the entire agreement between the parties with
respect to severance matters and terminates and supersedes any and all prior
severance agreements and amendments (whether written or oral) between the
parties. The Employee acknowledges and agrees that neither the Company, nor
anyone acting on its behalf has made, and in executing this Agreement the
Employee has not relied upon, any representations, promises, or inducements
regarding severance matters except to the extent the same is expressly set forth
herein.

7. 409A Compliance.

7.1. Notwithstanding any other provision with respect to the timing of payments
under this Agreement, if, at the time of your termination, you are deemed to be
a “specified employee” of the Company within the meaning of Code Section 409A,
then limited only to the extent necessary to comply with the requirements of
Code Section 409A, any payments to which you may become entitled under this
Agreement which are subject to Code Section 409A (and not otherwise exempt from
its application) will be withheld until the first (1st) business day of the
seventh (7th) month following your termination of employment, at which time you
shall be paid an aggregate amount equal to the accumulated, but unpaid, payments
otherwise due to you under the terms of this Agreement.

7.2. The Company does not guarantee the tax treatment or tax consequences
associated with any payment or benefit set forth in this Agreement, including
but not limited to consequences related to Code Section 409A. You and the
Company agree to both negotiate in good faith and jointly execute an amendment
to modify this Agreement to the extent necessary to comply with the requirements
of Code Section 409A; provided that no such amendment shall increase the total
financial obligation of the Company under this Agreement. In the event that the
Company determines in good faith that it is required to withhold taxes from any
payment or benefit already provided to you, you agree to pay on demand the
amount the Company and its tax counsel has determined reasonably and in good
faith to the Company.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Severance Agreement
effective as of the date first mentioned above.

 

ENERNOC, INC. By:   LOGO [g708074ex10_2pg004a.jpg]  

 

  Duly authorized by the Board of Directors LOGO [g708074ex10_2pg004bnew.jpg]

 

Employee Signature

Matthew J. Cushing

Printed Name of Employee

 

4